*806OPINION.
Korner, Chairman:
In its petition the petitioner alleged that the respondent erred (1) in denying its application for special assessment, and (2) in refusing to include in its invested capital the value of leasehold properties transferred to it for its shares of capital stock at the value of $100,000. At the hearing the petitioner expressly abandoned its first assignment of error, and by agreement of the parties, the value of the property received for its shares of capital stock was fixed at $86,314.18. The tax should be recomputed by the allowance of the latter amount as invested capital.

Judgment will he entered on 10 days’ notice, under Rule 50.